 1   McGREGOR W. SCOTT
     United States Attorney
 2   THOMAS M. NEWMAN
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:19-CR-00042-DAD-BAM

12                         Plaintiff,                     PRELIMINARY ORDER OF FORFEITURE

13           v.

14    BERTOLDO ARELLANES-PEREZ,

15                         Defendant.

16

17          Based upon the entry of a guilty plea by defendant Bertoldo Arellanes-Perez, and the

18   accompanying Application for Preliminary Order of Forfeiture and Publication Thereof by the

19   United States, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

20          1.         Pursuant to 21 U.S.C. § 853(a), the interest of Bertoldo Arellanes-Perez in the

21   following property shall be condemned and forfeited to the United States of America, to be

22   disposed of according to law:

23                     a. Hyundai Elantra, bearing Chihuahua, Mexico license plate number ENK8099.

24          2.         The above-listed asset is property constituting, or derived from, any proceeds the

25   defendant obtained, directly or indirectly, as the result of a violation of 21 U.S.C. § 846, or was

26   used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of

27   such violation.

28          3.         Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized
                                                         1
 1   to seize the above-listed property. The aforementioned property shall be seized and held by the

 2   United States Marshals Service in its secure custody and control.

 3          4.      a. Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall

 4   publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney

 5   General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 6   General may direct shall be posted for at least 30 consecutive days on the official internet

 7   government forfeiture site www.forfeiture.gov. The United States may also, to the extent

 8   practicable, provide direct written notice to any person known to have alleged an interest in the

 9   property that is the subject of the order of forfeiture as a substitute for published notice as to those

10   persons so notified.

11                  b. This notice shall state that any person, other than the defendant, asserting a

12   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

13   days from the first day of publication of the Notice of Forfeiture posted on the official

14   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

15   whichever is earlier.

16          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,

17   this Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all

18   interests will be addressed.

19
     IT IS SO ORDERED.
20
21      Dated:     January 7, 2020                            /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
                                                         2
